315 N.W.2d 456 (1982)
210 Neb. 503
STATE of Nebraska, Appellee,
v.
Kenneth KABA, Appellant.
Nos. 44497, 44498.
Supreme Court of Nebraska.
January 29, 1982.
*457 Forrest F. Peetz, O'Neill, for appellant.
Paul L. Douglas, Atty. Gen., and Marilyn B. Hutchinson, Lincoln, for appellee.
Heard before KRIVOSHA, C. J., and BOSLAUGH, McCOWN, CLINTON, BRODKEY, WHITE, and HASTINGS, JJ.
WHITE, Justice.
The defendant, Kenneth Kaba, was charged with issuing two bad checks on or about February 21, 1980, in violation of Neb.Rev.Stat. § 28-611(1) (Reissue 1979). In each case the defendant was charged with issuing the check, knowing he did not have sufficient funds and/or credit with the drawee bank for payment of the check. The checks were issued in payment for cattle purchased, and totaled $58,680.
Trial was had to the District Court for Holt County, Nebraska, sitting without a jury. The District Court found the defendant guilty of both charges. The District Court overruled defendant's motion for new trial and deferred sentencing pending an evaluation under Neb.Rev.Stat. § 83-1,105(3) (Reissue 1976). The court then deferred defendant's delivery to the penal complex for such evaluation until after the defendant appealed to this court.
We have previously said that before a criminal matter may be appealed to this court, there must be a final judgment. No judgment will be regarded as final unless a sentence is pronounced. Kennedy v. State, 170 Neb. 193, 101 N.W.2d 853 (1960); State v. Shaw, 202 Neb. 766, 277 N.W.2d 106 (1979).
The defendant in this case did not challenge the constitutionality of § 83-1,105(3). Since there is no final judgment, this court does not have jurisdiction over this appeal and we therefore dismiss.
APPEAL DISMISSED.